Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 04/26/2021. Claims 1-3, 5-14, 16, 18-20, and 22-25 are pending in the application. Claims 1, 18, 22, and 25 have been amended. Claim 4 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John R. Lastova (Reg. No. 33,149) on 05/21/2021.
Please amend claims 1, 8, 18-20, 22, and 25 as follows:

1.	(Examiner Amendment) A method of monitoring for the presence of an event entity in a monitored region comprising:
receiving, at a first level of detail, first event data from at least one data processing device of a plurality of data processing devices each configured to monitor at least a portion of a monitored region, the first event data indicative of an event entity occurring in the monitored region, the first event data being an anonymized compression of raw information data collected by said at least one data processing device and communicated from the said at least one data processing device at an anonymized level of information detail lower than the raw level of information detail being actively sensed;
processing the first event data to determine the presence of an event entity indicated by the event data;
comparing the identified event entity with a data store defining notification events; 
responsive to the identified event entity matching a notification event, outputting a notification relating to the identified event entity;
wherein and/or privacy is applied to the notification, the applied level of abstraction and/or privacy being automatically and dynamically determined by an automatically-implemented policy based on a predetermined criteria; and
requesting at a second level of detail second event data, wherein the second level of detail is more detailed than the first level of detail; and
outputting a notification comprising the event data having the second level of detail,
wherein the second level of detail is requested in response to the event entity matching a notification event.

2.	(Previously Presented) The method as claimed in claim 1, wherein the first level of detail of first event data comprises metadata describing properties of the event entity.

3.	(Previously Presented) The method as claimed in claim 2, wherein the event entity is identified based upon the metadata.

4.	(Cancelled).

5.	(Previously Presented) The method as claimed in claim 1, wherein outputting a notification comprising the event data having the second level of detail comprises a notification to a data processing device having authorisation to access the event data having the second level of detail.


6.	(Previously Presented) The method as claimed in claim 1, including performing vector form extraction on the event data to provide the first level of detail.

7.	(Previously Presented) The method as claimed in claim 6, wherein the first level of detail is a vector image representative of the event data.

8.	(Examiner Amendment) The method 

9.	(Previously Presented) The method as claimed in claim 8, wherein the recognition server comprises a scenario identifier in communication with a vector event data store, a vector scenario data store and a vector environment data store for comparing the vector image with one or more of the data stores.

10.	(Previously Presented) The method as claimed in 8, including a predictive event generator module for analysing the scenario identifier and making a prediction on a likely outcome of a future event.

11.	(Previously Presented) The method as claimed in claim 1, including assessing event data with location data, historical data and/or environmental conditions data.
 
12.	(Previously Presented) The method as claimed in claim 1, including obtaining event data from a plurality of sensors, at least one sensor being one of embedded IoT devices, image sensors, sound sensors, brightness sensors, odour sensors, temperature sensors, humidity sensors and proximity sensors, fitness trackers, PIR motion detectors and mobile (cell) phones.

13.	(Previously Presented) The method as claimed in claim 1, wherein outputting a notification includes implementing a predetermined course of action.

14.	(Previously Presented) The method as claimed in claim 13, wherein the predetermined course of action is an alert, alarm, security response or tracking the event entity.

15.	(Cancelled)

16.	(Previously Presented) The method as claimed in claim 1, the policy including one or more of: recording images and/or sound, recording at different levels of detail or abstraction than the first level of detail, outputting a notification.

17.	(Cancelled)

18.	(Examiner Amendment) A monitoring data processing device to monitor an event entity comprising:
a sensor to monitor the presence of an event entity in a monitored region;
a data processor to generate first event data at a first level of detail used to identify the event entity, the first event data being an anonymized compression of raw information data collected by the sensor;
an output circuit to communicate the first event data from the sensor at a level of anonymized information detail lower than the raw level of information detail being actively sensed to a recognition server;
a comparator; and
a data store defining notification events,
where in response to identifying that the event entity matches a notification event, the data processor is configured to output a notification having a level of abstraction and/or privacy applied, the applied level of abstraction and/or privacy being automatically and dynamically determined by an automatically-implemented policy based on a predetermined criteria; and
wherein the monitoring data processing device is operable to receive a request from a remote server to monitor an event entity at a second level of detail based on second event data, wherein the second level of detail is more detailed than the first level of detail.

19.	(Examiner Amendment) The

20.	(Examiner Amendment) The

21.	(Cancelled)

22.	(Examiner Amendment) A recognition server to monitor an event entity comprising:
input circuitry to receive, at a first level of detail, first event data from a plurality of data processing devices in a monitored region, the first event data being an anonymized compression of raw information data collected by at least one data processing device of said plurality of data processing devices and received from said at least one data processing device at an anonymized level of information detail lower than the raw level of information detail being actively sensed;
a processor to process the first event data to identify an event entity inferred by the event data;
a comparator to compare the identified event entity with a data store defining notification events; and
responsive to the identified event entity matching a notification event, output circuitry to output a notification having a level of abstraction and/or privacy applied, the applied level of abstraction and/or privacy being automatically and dynamically determined by an automatically-implemented policy based on a predetermined criteria;
 
responsive to the event entity matching a notification event, following a request, the input circuitry to receive at a second level of detail second event data from the data processing devices, wherein the second level of detail is more detailed than the first level of detail, and outputting a notification comprising the event data having the second level of detail.

23.	(Previously Presented) The recognition server as claimed in claim 22, wherein the first level of detail of first event data is metadata describing properties of the event entity.

24.	(Previously Presented) The recognition server as claimed in claim 23, wherein the event entity is identified based upon the metadata.

25.	(Examiner Amendment) A network for monitoring an event entity comprising:
a plurality of data processing devices comprising:
sensors to monitor the presence of event entities in a monitored region;
a data processor for generating first event data at a first level of detail used to identify the event entity, the first event data being an anonymized compression of raw information data collected by said at least one data processing device of the plurality of data processing devices; and
an output circuit to communicate the first event data from the said at least one data processing device at an anonymized level of information detail lower than the raw level of information detail being actively sensed to a recognition server;
the recognition server comprising:
input circuitry for receiving, at a first level of detail, first event data from the plurality of data processing devices;
a processor for processing the first event data;
a comparator for comparing the identified event entity with a data store defining notification events; and
an output terminal to output a notification having a level of abstraction and/or privacy applied, the applied level of abstraction and/or privacy being automatically and dynamically determined by an automatically-implemented policy based on a predetermined criteria in response to the identified event entity matching a notification event; wherein,
 	following a request, the data processor is operable to generate at a second level of detail second event data, wherein the second level of detail is more detailed than the first level of detail, and the output circuit is operable to output a notification comprising the event data having the second level of detail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536.  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov